743 N.W.2d 565 (2008)
Jon JENKINS, Plaintiff-Appellee,
v.
Charles KOESTER, Defendant, and
Farm Bureau Insurance Company, Defendant-Appellant.
Docket No. 135019. COA No. 268175.
Supreme Court of Michigan.
January 24, 2008.
On order of the Court, the application for leave to appeal the August 28, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
TAYLOR, C.J., and YOUNG, J., would reverse this case for the reasons stated in the Court of Appeals dissenting opinion.